FINAL REJECTION, SECOND DETAILED ACTION
Status of Prosecution
The present application,  16/701,211 filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office mailed a first action, non-final rejection on October 14, 2020.
Applicant filed amendments with accompanying remarks and arguments on January 8, 2021, the subject of the instant action.
Claims 1-10 and 12-17 are pending and all are rejected.  Claims 1, 14 and 16 are independent.
Response to Remarks and Arguments
Examiner thanks Applicant for the corrected drawings, amendments to the claims and arguments.
Regarding the drawings objection, the new drawings have been reviewed and the objection is withdrawn.
Regarding the § 112 rejections to claims 8 and 1, 2 and 7 the amendments have traversed the rejection and they are withdrawn.
Regarding the § 101 rejection of the claims 16-17, the amendments have been noted and they have been withdrawn.

Turning to the prior art rejections, Examiner notes that it appears that Applicant has amended the claims to incorporate some of the substance of now-cancelled Claim 11 into the independent claims. Examiner asserts that a different portion of Sankaravadivelu does teach the newly-amended language and Jeong as well does so. Nonetheless, Vranjes and Orr have been combined with a teaching from Yao, to use a presetting to be used in setting the areas to align the window.
The Claims stand rejected.
Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

A.
Claim 1, 14 and 16 are rejected under 35 USC. § 102(a)(1) as being anticipated by Sankaravadivelu et al., (“Sankaravadivelu”), United States Patent Application Publication 2008/0115081 published on May 15, 2008.

As to Claim 1, Sankaravadivelu teaches: A method of automatically aligning a window within a user interface displayed on a screen comprising: 
presetting, within the user interface, one or more areas to automatically align a window displayed on the screen within the one or within one of the plurality of areas (Sankaravadivelu: par. 0067, Fig. 1C, the open windows are displayed in a windows management feature grid, where each of the windows are aligned within a cell; pars. 0055-57, examples of respecting the global presetting of the display, such as orientation, aspect ratio are given when enacting the grid.) and 

    PNG
    media_image1.png
    492
    634
    media_image1.png
    Greyscale

activating a mode of automatically aligning the window within the one or within one of the plurality of areas by or during actuation of a predetermined key (Sankaravadivelu: par. 0096, a key is assigned to enable a windows management grid feature, allowing for toggling of the mode), wherein one or more of operating data, parameters, settings, a resolution, a serial number or a manufacturer number of the screen are interrogated and the presetting of the one or more areas within the user interface is controlled on the basis of the interrogated one or more of the operating data, parameters, settings, the resolution, the serial number or the manufacturer number (Sankaravadivelu: par. 0042, the amount of proportional space to be allocated per window while in the windows management feature takes into account the computing device display size and resolution).  

As to Claims 14 and 16, they are rejected for similar reasons as Claim 1.

B.
Claims 1, 7, 14 and 16 are rejected under 35 USC. § 103 as being anticipated by Jeong, United States Patent Application Publication 2011/0099512 published on April 28, 2011.

As to Claim 1, Jeong teaches: A method of automatically aligning a window within a user interface displayed on a screen comprising: 
presetting, within the user interface, one or more areas to automatically align a window displayed on the screen within the one or within one of the plurality of areas (Jeong: par. 0042, a display is divided on a display screen into two areas when a dual program is run; par. 0048, the windows displayed in each of the respective areas may be configured to be adjusted automatically by use of a menu screen or other means in moving by control of the user. Examiner asserts that the positioning within the display area is an alignment within the area), and 
activating a mode of automatically aligning the window within the one or within one of the plurality of areas by or during actuation of a predetermined key (Jeong: par. 0062-63, the windows are moved into one of the area, filling it to full size after the direction key is pressed), wherein one or more of operating data, parameters, settings, a resolution, a serial number or a manufacturer number of the screen are interrogated and the presetting of the one or more areas within the user interface is controlled on the basis of the interrogated one or more of the operating data, parameters, settings, the resolution, the serial number or the manufacturer number of the screen (Jeong: par. 0083, the sizes of the divided display areas, which is a parameter or setting, are preset; pars. 0082, 0165, the presetting may be done by the user or before shipping of the display. Examiner asserts that a determination of the setting is an “interrogation”).

As to Claim 7, Jeong teaches the limitations of Claim 1.
Jeong further teaches: wherein linking of the mode of automatically aligning the window with the actuation of the predetermined key and/or the selection of the predetermined key can be set via a menu within a software or within an application software separate from an operating system (Jeong: Fig. 11, par. 0140, the hot keys for the window movement functions may be set by the user in the menu screen).  


    PNG
    media_image2.png
    394
    575
    media_image2.png
    Greyscale

As to Claims 14 and 16, they are rejected for similar reasons as Claim 1.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


A.
Claims 1-4. 8, 10 and 13-17 are rejected under 35 USC. § 103 as being unpatentable over Vranjes et al. (“Vranjes”) United States Patent Application Publication 2016/0034156 published on February 4, 2016 in view of Yao et al. (“Yao”) United States Patent Application Publication 2012/0084717 published on April 5, 2012.

As to Claim 1, Vranjes teaches: A method of automatically aligning a window within a user interface displayed on a screen comprising: 
presetting, within the user interface, one or more areas to automatically align a window displayed on the screen within the one or within one of the plurality of areas (Vranjes: par. 0062, an application window is aligned with an edge of an adjacent window or may be positioned to correspond to a predefined area of the screen; Examiner asserts that the entire screen is an area that is “preset”), and 
(Vranjes: par. 0056, the selection and activation of the alignment may be activated by a hot-key).  
Vranjes may not explicitly teach: wherein one or more of operating data, parameters, settings, a resolution, a serial number or a manufacturer number of the screen are interrogated and the presetting of the one or more areas within the user interface is controlled on the basis of the interrogated one or more of the operating data, parameters, settings, the resolution, the serial number or the manufacturer number of the screen.
Yao teaches in general a window management method, apparatus and device to manage at least two windows in response to an input operation (Yao: Abstract). Specifically, Yao teaches that in advance of the operation, a rule for rearranging the window is defined on the display (Yao: Fig. 6, par. 0092, 0098, step [601] occurs before the input operation occurs, and is a “setting” that is defined in advance and preset). 

    PNG
    media_image3.png
    401
    560
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the application to have modified the Vranjes device by incorporating the detection of the setting in advance of the operation. Such a person would have been motivated to do so with a reasonable expectation of success to do so because it would have reduced the cognitive burden on the user (Yao: par. 0092).

As to Claim 2, Vranjes and Yao teach the limitations of Claim 1.
Vranges further teaches: wherein the mode of automatically aligning of the window within the one or within one of the plurality of areas is deactivated when or as long as the predetermined key is not actuated (Vranjes: par. 0094, in one example of a key-combination to activate the window alignment changes is a combination of a first button (the Windows ™ button) being held down and a directional area being selected. The first button is necessarily held to activate the mode and inherently and necessarily, not holding (i.e. deactivating it) will not permit the mode of automatically aligning the window).  

As to Claim 3, Vranjes and Yao teach the limitations of Claim 1.
Vranges further teaches: wherein the window is automatically aligned within the area assigned to the window on a basis of a position of the window within the user interface by (Vranjes: par. 0056, the selection and activation of the alignment may be activated by a hot-key) or during actuation of the predetermined key(Vranjes: par. 0056, the selection and activation of the alignment may be activated by a hot-key).

As to Claim 4, Vranjes and Yao teach the limitations of Claim 1.
Vranges further teaches:  wherein, by or during actuation of the predetermined key (Vranjes: par. 0056, the selection and activation of the alignment may be activated by a hot-key) and by selection of the window or by releasing a pressed mouse or trackpad key, alignment of the window takes place automatically within an area associated with the window on the basis of the position of the window within the user interface (Vranjes: pars. 0092-93, the state of the application window includes the current position, which can then be used to the repositioning, and alignment, of the window).

As to Claim 8, Vranjes and Yao teach the limitations of Claim 1.
Vranges further teaches: wherein the automatic aligning of the window within the one or within one of the plurality of areas means aligning the window at least one edge of the area (Vranjes: par. 0062, an application window is aligned with an edge of an adjacent window).  

As to Claim 10, Vranjes and Yao teach the limitations of Claim 1.
Vranjes further teaches: wherein different options are provided for the presetting of the one or the plurality of areas within the user interface (par. 0094, the user may map one or more states, areas of the user interfaces in a customized fashion).  

As to Claim 13, Vranjes and Yao teach the limitations of Claim 1.
Vranges further teaches: wherein the predetermined key is a key of a keyboard connected to a computer system together with the screen (Vranjes: Figs. 1-2, a keyboard is connected to the computer system with the screen).  

As to Claim 14, Vranjes and Yao teach the limitations of Claim 1.
Vranjes further teaches: An arrangement comprising a computer system and a screen connected thereto, the arrangement being configured to perform a method in accordance with claim 1 (Vranjes: par. 0084, system [100]; par. 0037 display, [134]).  

As to Claim 15, Vranjes and Yao teach the limitations of Claim 14.
Vranjes further teaches:  with a keyboard additionally connected to the computer system (Vranjes: par. 0037).  

As to Claim 16, Vranjes and Yao teach the limitations of Claim 1.
Vranjes further teaches:  A computer program product configured to be executed on a computer system and which, when executed on the computer system, performs a method in accordance with claim 1 (Vranjes: par. 0157, computer readable storage medium).  

As to Claim 17, Vranjes and Yao teach the limitations of Claim 16.
(Vranjes: par. 0044, an API for software to interface with the system).  
B.
Claims 1, 5, 6, 9 and 12 are rejected under 35 USC. § 103 as being unpatentable over  Orr et al. (“Orr”) United States Patent Application Publication 2009/0150823 published on June 11, 2009 in view of Yao et al. (“Yao”) United States Patent Application Publication 2012/0084717 published on April 5, 2012.

As to Claim 1, Orr teaches: A method of automatically aligning a window within a user interface displayed on a screen comprising: 
predetermining, within the user interface, one or more areas to automatically align a window displayed on the screen within the one or within one of the plurality of areas (Orr: Figs. 5-6, par. 0006, the display may be divided into regions, or areas, in a grid; par. 0039, a window [512] is swapped with the window [506] by performing a grid-switch operation, resulting in the first application window [508] filling the entire area of [502], which is an “alignment” within that grid area), and 
activating a possibility of automatically aligning the window within the one or within one of the plurality of areas by or during actuation of a predetermined key (Orr: par. 0039, the grid-based swapping operation may be executed by pressing a key on a keyboard).  

    PNG
    media_image4.png
    769
    549
    media_image4.png
    Greyscale

Yao teaches in general a window management method, apparatus and device to manage at least two windows in response to an input operation (Yao: Abstract). Specifically, Yao teaches that in advance of the operation, a rule for rearranging the window is defined on the display (Yao: Fig. 6, par. 0092, 0098, step [601] occurs before the input operation occurs, and is a “setting” that is defined in advance and preset). 
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the application to have modified the Orr device by incorporating the detection of the setting in advance of the operation. Such a person would have been motivated to do so with a reasonable expectation of success to do so because it would have reduced the cognitive burden on the user (Yao: par. 0092).

As to Claim 5, Orr and Yao teach the limitations of Claim 1.
Orr further teaches: wherein, by or during actuation of the predetermined key and by dragging the window to a changed position within the user interface or in combination with dropping the window at the changed position, by releasing a pressed mouse or trackpad key, alignment of the window takes place automatically within an area associated with the window on (Examiner interprets this claim in light of par. 0021 of the Specification as filed; par. 0039, the combination of holding down a key while dragging and dropping the window may allow the operation to be executed).  

As to Claim 6, Orr and Yao teach the limitations of Claim 1.
Orr further teaches: wherein, by actuation of the predetermined key, a partitioning of the user interface into the one or the plurality of areas is graphically displayed on the screen (Orr: par. 0006, the grid lines may be displayed).  

As to Claim 9, Orr and Yao teach the limitations of Claim 1.
Orr further teaches: wherein the automatic aligning of the window within the one or within one of the plurality of areas means the complete area filling of the area by the window (Orr: par. 0039, a window [512] is swapped with the window [506] by performing a grid-switch operation, resulting in the first application window [508] filling the entire area of [502], which is an “alignment” within that grid area).  

As to Claim 12, Orr and Yao teach the limitations of Claim 1.
Orr further teaches: wherein specification of the one or the plurality of areas within the user interface can be set via a menu within a software, or within an application software separate from an operating system, or within software or application software (Orr: par. 0037, a user may select from a context menu, an option to attach to the grid).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Frederickson et al., United States Patent Application Publication 2014/0351722 (November 27, 2014) (window and application management in multiple displays);
Kumakawa et al., United States Patent Application Publication 2014/0143718 (May 22, 2014) (window tiling and automatic management system);
Kuscher et al., United States Patent Application Publication 2015/0199093 (July 16, 2015) (window tiling and use of irregular grid).
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T TSAI whose telephone number is (571)270-3916.  The examiner can normally be reached on M-F 10-6 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/JAMES T TSAI/Examiner, Art Unit 2174